PER CURIAM.
Richard T. Wright appeals his judgment and sentence for lewd assault upon a child. While we find no merit in appellant’s first three contentions, we agree that the trial court erred in assessing $2.00 in court costs and a $10.00 payment to the Crimes Compensation Trust Fund against Wright, who previously had been adjudged partially indigent. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).
We also hold that the trial court erred in imposing a $10.00 fine against Wright under section 775.0835, Florida Statutes (1981). We note that the record contains no finding by the court that Wright has the present ability to pay this fine or that its imposition will not cause his dependents to be dependent upon public welfare. Section 775.0835 requires such a finding before this optional fine can be imposed.
Accordingly, we strike those portions of appellant’s judgment and sentence ordering payment of the $10.00 contribution to the Crimes Compensation Trust Fund, the $2.00 in court costs, and the $10.00 fine imposed. We affirm appellant’s conviction in all other respects.
OTT, C.J., and BOARDMAN and DAN-AHY, JJ., concur.